UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
JOSEPH CAYETANO, et al.,
On behalf of themselves, FLSA Collective
Plaintiffs, and the Class,

                                                      Plaintiffs,            Case No.: 20-CV-4777

- against –                                                                  NOTICE OF MOTION


QUALITY FACILITY SOLUTIONS CORP., et al.,

                                                       Defendants.
-------------------------------------------------------------------- x

         PLEASE TAKE NOTICE that plaintiffs and defendant BIM Cleaning Services, Inc.,
in the above captioned matter, have agreed to extend the date for defendant BIM Cleaning
Services, Inc., to move, Answer or otherwise respond to the Complaint, until July 9, 2021.
The attached stipulation displays the parties’ commitment to same.
         As a result, the parties’ respectfully request the Court to So Order the parties’
agreement in such regard.

                                                               Respectfully submitted,

                                                               BRANDON J. BRODERICK
                                                               Attorneys for defendant,
                                                               BIM Cleaning Services, Inc.

                                                               By: s// Marc W. Garbar
                                                                       Marc W. Garbar, Esq.
                                                                       800 Third Avenue, 28th Floor
                                                                       New York, New York 10022
                                                                       (212) 688-8111
                                                                       mgarbar@201employmentlaw.com

Dated: June 14, 2021
6/10/2021
